Citation Nr: 1445777	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.


REMAND

The Veteran was originally scheduled for a video conference hearing on June 4, 2014.  On May 20th, 2014, the Veteran wrote that she was unable to attend the scheduled hearing due to circumstances beyond her control and requested that it be rescheduled.  

A request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704.  As good cause has been shown, the Veteran should be scheduled for the requested video conference hearing at the St. Petersburg, Florida RO.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.
	

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



